t c memo united_states tax_court entergy corporation affiliated subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date stephen d gardner and william h o’brien for petitioner michael c prindible and melissa d arndt for respondent memorandum opinion halpern judge entergy corp petitioner is the common parent of an affiliated_group_of_corporations the group making a consolidated_return of income by notice_of_deficiency respondent determined deficiencies of dollar_figure and dollar_figure in the group’s federal_income_tax for its and taxable calendar years respectively the only issue remaining for decision is whether respondent properly denied a foreign_tax_credit for the united kingdom u k windfall tax paid_by petitioner’s indirect u k subsidiary that issue is identical to the issue in ppl corp subs v commissioner t c ___ which we also decide today moreover the material facts with respect to that issue are identical to the corresponding facts in ppl unless otherwise stated all section references are to the internal_revenue_code in effect for and the parties have stipulated that in petitioner’s indirect u k subsidiary london electricity plc became liable for the u k windfall tax a one-off ie one-time tax of big_number which it timely paid in two equal installments on date and the sole issue is whether the u k windfall tax constituted an income or excess_profits_tax under sec_901 thereby entitling petitioner to a foreign_tax_credit under sec_901 for london electricity’s payment of that tax in ppl we answer that question in the affirmative respondent makes no argument that leads us to believe we have 1we decided a separate issue in entergy corp v commissioner tcmemo_2010_166 erred in ppl we rely on ppl in holding for petitioner on the windfall tax issue an appropriate order and decision will be issued
